Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
On p. 13, line 14, delete “longitudinal extension 140” and insert — longitudinal extension 150 --. On p. 13, line 17, delete “longitudinal extension 140” and insert — longitudinal extension 150 --. 

3.	The above minor changes to the specification were made to correct incorrect reference characters.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, a head (14) for an oral-care implement (10), wherein the tufts of the outer rows (32, 34) have a longitudinal extension (44) and an elongated cross-sectional area (46) extending substantially perpendicular to the longitudinal extension (44), the elongated cross-sectional area (46) having a longer axis (48) and a shorter axis (50), wherein the longer axis (48) defines an angle (α) of from about 20° to about 65° with respect to the longitudinal axis (30) of the head (14), and the tufts of the outer rows 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





							/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723